10

11

12

13

14

3

16

17

18

19

20

21

ze

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
DWAYNE JOHNSON, JR.,
Plaintiff, CASE NO. C19-1081-JLR
Vv.
ORDER DISMISSING ACTION
STATE OF WASHINGTON,
Defendants.

 

 

 

 

The Court, having reviewed plaintiffs civil mghts complaint, the Report and
Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining
record, does hereby find and ORDER:

(1) The Court adopts the Report and Recommendation;

(2) Plaintiff's complaint, and this action, are DISMISSED without prejudice;

(3) The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 

 

Mary Alice Theiler.
DATED this |( day of oer ,2019.
JAMES L. ROBART
United States District Judge
ORDER DISMISSING ACTION

PAGE - 1

 
